DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/17/20 has been entered.
Applicant has overcome the 112 rejections and new matter objections. Applicant has pointed out that the structure of the pressure controlling device which performs the function “control a pressure… “is a valve and handle.
The terminal disclaimer is accepted and is sufficient to overcome the double patenting rejections.
The indicated allowability of claims 48-55 is withdrawn in view of the new interpretation of the “pressure controlling device”
Claim 50 is objected to because of the following informalities:  Claim 50 should depend from claim 49.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 48-50 and 55-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthaus et al. US Patent Number 5,061,119 in view of Parker et al. US Patent Number 6,274,048.
Balthaus describes the assembly including probe rod 4 in fluid communication; injection tip 10; the tip including a nozzle portion 15, first channel 12, and second channel 13.
Balthaus lacks explicit disclosure of a fluid control system , and also lacks the valve and handle.
Parker, in the same field of endeavor, describes a probe rod with attached fluid control system (fig 2) and valve 38 with handle—or equivalent1. One of ordinary skill in the art would understand the use of fluid control and valve with handle would help achieve delivery and removal of multiple fluids as needed and prevent leakage. Since the Balthaus assembly is designed to deliver multiple fluids, it would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Balthaus to have the fluid control and valve with handle as claimed.
With regards to claim 49: nozzle plug 15.
With regards to claim 54: the second channel of Balthaus—although not disclosed for collecting fluid-- is plainly capable of collecting fluid, and is therefore configured as claimed. 

Claims 51-53 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Parker shows a symbol which one of ordinary skill in the art would recognize as a manual operated valve. Although the handle is not shown, one of ordinary skill in the art would understand a handle—or equivalent, such as a wheel—would be part of the manual valve.